                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

DANIEL ERIC COBBLE, GDC 758572,         )
                                        )
      Petitioner,                       )
                                        )
           v.                           ) CIVIL ACTION NO.: 2:19-CV-891-WHA
                                        )
U.S. GOVERNMENT, et al.,                )
                                        )
      Respondents.                      )

                                       ORDER

      On the November 19, 2019, the Magistrate Judge filed a Recommendation (Doc. 5)

to which no timely objections have been filed. Upon an independent review of the record

and upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge be and is hereby

ADOPTED, and this case is hereby DISMISSED without prejudice for lack of jurisdiction.

      A separate Final Judgment will be entered.

      Done, this 11th day of December 2019.



                            /s/ W. Harold Albritton
                           W. HAROLD ALBRITTON
                           SENIOR UNITED STATES DISTRICT JUDGE
